                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO


 Carrie L. Thomas,                                 Case No. 5:19cv2932

                               Plaintiff,          JUDGE PAMELA A. BARKER
                  -vs-
                                                   Magistrate Judge James R. Knepp II

 Andrew Saul,                                      MEMORANDUM OPINION AND
 Commissioner of Social Security,                  ORDER

                               Defendant.

       This matter is before the Court upon the Report and Recommendation of Magistrate Judge

James R. Knepp II (Doc. No. 7), recommending that Plaintiff Carrie L Thomas’ Amended Motion to

Proceed In Forma Pauperis (Doc. No. 5) be denied and that Plaintiff be required to pay the filing fee

in this matter.    Plaintiff did not file Objections. For the following reasons, the Report and

Recommendation is ADOPTED. Plaintiff is ordered to pay the full filing fee within 30 days of the

date of this Order.

I.     Background

        On December 19, 2019, Plaintiff filed a Complaint against the Commissioner of Social

Security, challenging the Commissioner’s decision to deny benefits. (Doc. 1.) Plaintiff also filed a

Motion to Proceed In Forma Pauperis. (Doc. 2). Finding the attached application incomplete,

Magistrate Judge Knepp ordered Plaintiff to file a revised, completed, application. (Doc. 4.) Plaintiff

then filed an Amended Motion to Proceed In Forma Pauperis. (Doc. 5).
        On January 9, 2020, Magistrate Judge Knepp issued a Report & Recommendation that

Plaintiff’s Amended Motion be denied, explaining (in relevant part) as follows:

        Here, Plaintiff’s application reflects that she and her spouse have a monthly gross
        income of $6,854. (Doc. 5, at 2). This exceeds monthly expenses – which include $720
        in car lease payments, $915 in a motor vehicle installment payment, and $1,550 in
        credit card payments – by $1,764 per month. Id. at 2-5. Moreover, Plaintiff indicates
        a home worth $80,000 and cash and bank assets of $450. Id. at 2. In light of Plaintiff’s
        income and assets, it appears she possesses the financial ability to cover the costs of
        filing the complaint without undue financial hardship. This is true even taking into
        account Plaintiff’s statement that she expects some reduction in her future income.

(Doc. No. 7.) Magistrate Knepp recommended that Plaintiff be ordered to pay the filing fee. (Id.)

        Plaintiff did not file Objections to the Magistrate Judge’s R&R.

II.     Standard of Review

        The applicable standard of review of a Magistrate Judge’s Report and Recommendation

depends upon whether objections were made to that report. When objections are made, the district

court reviews the case de novo. Specifically, Federal Rule of Civil Procedure 72(b) states in pertinent

part:

           The district judge must determine de novo any part of the magistrate judge’s
           disposition that has been properly objected to. The district judge may accept,
           reject, or modify the recommended disposition; receive further evidence; or
           return the matter to the magistrate judge with instruction.

Although the standard of review when no objections are made is not expressly addressed in Rule 72,

the Advisory Committee Notes to that Rule provide that “[w]hen no timely objection is filed, the

court need only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” See Fed. R. Civ. P. 72, Advisory Committee Notes. Moreover, in Thomas v. Arn,

474 U.S. 140, 150 (1985), the United States Supreme Court explained that “[i]t does not appear that




                                                     2
Congress intended to require district court review of a magistrate judge’s factual or legal conclusions,

under a de novo or any other standard, when neither party objects to those findings.”

III.   Analysis and Conclusion

       Here, as stated above, Plaintiff has not filed objections to the Report and Recommendation

(Doc. No. 7) of Magistrate Judge Knepp that her Amended Motion to Proceed In Forma Pauperis be

denied. This Court has nonetheless carefully and thoroughly reviewed the Report and

Recommendation and agrees with the findings set forth therein.

       The Report and Recommendation of Magistrate Judge Knepp is, therefore, ADOPTED.

Plaintiff’s Amended Motion to Proceed In Forma Pauperis (Doc. No. 5) is denied. In addition,

Plaintiff’s previously filed Motion to Proceed In Forma Pauperis (Doc. No. 2) is denied as

incomplete. Plaintiff is hereby ordered to pay the filing fee in the instant matter within thirty (30)

days of the date of this Order.

       IT IS SO ORDERED.



                                                         s/Pamela A. Barker_
Date: April 2, 2020                                    PAMELA A. BARKER
                                                       U. S. DISTRICT JUDGE




                                                   3
